[Cite as State v. Patrick, 2022-Ohio-3470.]


STATE OF OHIO                      )                   IN THE COURT OF APPEALS
                                   )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                    )

STATE OF OHIO                                          C.A. No.      21AP0009

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
BRYANT PATRICK                                         WAYNE COUNTY MUNICIPAL COURT
                                                       COUNTY OF WAYNE, OHIO
        Appellant                                      CASE No.   2020 CR-B 000793

                                  DECISION AND JOURNAL ENTRY

Dated: September 30, 2022



        CARR, Judge.

        {¶1}     Defendant-Appellant Bryant Tyrell Patrick appeals from the judgment of the

Wayne County Municipal Court. This Court affirms.

                                                  I.

        {¶2}     On July 4, 2020, Patrick struck J.R. in the face, causing her to have a bloody nose

and to fall to the ground. Thereafter, Patrick was alleged to have committed the offense of

domestic violence in violation of R.C. 2919.25(A).

        {¶3}     The matter proceeded to a bench trial, at which the trial court called J.R. as the

court’s witness.      The trial court found Patrick guilty of the offense and sentenced Patrick

accordingly.

        {¶4}     Patrick filed a motion for a delayed appeal, which this Court granted. Patrick has

raised three assignments of error for our review.
                                                   2


                                                  II.

                                  ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED AS A MATTER OF LAW IN GRANTING THE
       STATE OF OHIO[’S] MOTION FOR THE COURT TO CALL ALLEGED
       VICTIM WITNESS AS ITS OWN WITNESS, PURSUANT TO EVID.R. 614(A).

       {¶5}    Patrick argues in his first assignment of error that the trial court abused its discretion

in calling J.R. as the court’s witness pursuant to Evid.R. 614(A). Specifically, Patrick asserts that

the trial court failed to follow the dictates of State v. Watson, 9th Dist. Summit No. 25229, 2011-

Ohio-2882.

       {¶6}    Evid.R. 614(A) states that “[t]he court may, on its own motion or at the suggestion

of a party, call witnesses, and all parties are entitled to cross-examine witnesses thus called.” “The

decision as to whether to call a witness on its own motion pursuant to Evid.R. 614(A) is within the

discretion of the trial court, and will be reversed only for an abuse of such discretion.” State v.

Walter, 9th Dist. Wayne No. 20AP0020, 2022-Ohio-1982, ¶ 42, quoting State v. Marshall, 9th

Dist. Lorain No. 01CA007773, 2001 WL 1647706, *2 (Dec. 26, 2001). An abuse of discretion

“implies that the court’s attitude is unreasonable, arbitrary or unconscionable.” Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219 (1983). “Even if a trial court abuses its discretion in calling a

witness as the court’s witness, that error may be deemed harmless if it did not affect the outcome

of the trial.” Walter at ¶ 42, citing Watson at ¶ 15.

       {¶7}    “This Court has specifically recognized that a trial court has the discretion to call a

domestic violence victim as its own witness under Evid.R. 614(A) where the victim changes her

testimony at trial. Additionally, [i]t is well-established that a trial court does not abuse its

discretion in calling a witness as a court’s witness when the witness’s testimony would be

beneficial to ascertaining the truth of the matter and there is some indication that the witness’s trial
                                                 3


testimony will contradict a prior statement made to police.” (Internal quotations and citations

omitted.) Walter at ¶ 43.

       {¶8}   At trial, the following discussion took place:

       [The trial court:] All right. Then the other issue what was addressed here at sidebar,
       the parties addressed that there was an alleged victim in this case who is present
       today, one of the two witnesses for trial, the State noted in the presence of defense
       counsel here at the bench that there was a victim meeting with that individual, back
       I believe in September you said and what the statements that were communicated
       at that time were different apparently then what you heard today caused the State
       to be surprised by that. Ask if the Court would call that witness as a Court’s
       witness. [Defense counsel] do you want to address that? You wanted to put that
       on the record.

       [Defense counsel:] Yes, Your Honor, I would object to [J.R.] being called as the
       Court’s witness. It is my client’s constitutional right to have the State prove beyond
       a reasonable doubt that this offense occurred and if the State cannot meet that
       burden by adhering to the rules of evidence that they call their witness and adhere
       to those rules. Perhaps the State would consider a different offer.

       [The trial court:] All right. The Court did hear the part[ies’] assessment on that at
       side[bar]. The Court agrees the State does have the responsibility to prove each
       and every element of the offense beyond a reasonable doubt. However, part of the
       legal rules, part of either direct or cross examination is for the purpose of
       ascertaining the truth of the charge either way and the State indicates that [J.R.] was
       apparently cooperative and provided some statement consistent with what they
       believed happened from the police report. And that in their discussion with her
       today, there was something different communicated then was communicated at the
       victim meeting. The purpose of having the Court call [J.R.] as a witness is that it
       avails the State of the opportunity to cross examine that witness based upon the
       surprise from a different statement now in court or a proposed different statement
       now today versus a prior statement that they were preparing their case upon so, the
       Court has several times before allowed the witness to be cross examined by both
       parties. And if that’s the, the purpose of that is to ascertain the truth of the
       allegations either way the Court believes that is helpful. The State notes that they
       were surprised by [J.R.’s] statements today as to what she would testify to, as
       opposed to what she said previously. So, based upon that the Court will call [J.R.]
       as the Court’s witness. Allow both parties to ask either direct or cross examination
       questions, however they choose.

       {¶9}   The trial court then did call J.R. as a court’s witness.
                                                    4


       {¶10} While the situation above seems to demonstrate that it meets the standard set forth

by this Court in Walter, see Walter at ¶ 43, Patrick argues that it fails to comply with language in

Watson. In Watson, this Court stated:

       While there is nothing in the rule prescribing a specific process for the trial court in
       considering a request under Evid.R. 614(A), some minimal safeguards should be
       employed given the ramifications of allowing a witness to be a court's witness. At
       a minimum, this should include a requirement that the party seeking to employ
       Evid.R. 614(A) submit an affidavit describing the specific facts and circumstances
       for invoking the rule. Further, in the face of conflicting factual allegations, if the
       opposing party objects to employment of the rule the trial court should examine the
       prospective court’s witness.

Watson, 2011-Ohio-2882, at ¶ 14.

       {¶11} However, this language was dicta, as the Court went on to decide the issue based

upon harmless error. See id. at ¶ 15; see also State v. Armstrong, 7th Dist. Mahoning No. 20 MA

0127, 2022-Ohio-1119, ¶ 28 (noting that this Court’s statements in paragraph 14 of Watson were

dicta). Patrick has not pointed this Court to any case from this Court that subsequently adopted

that standard as a holding. Accordingly, Patrick has failed to demonstrate that the trial court had

a duty to follow the standard in Watson.

       {¶12} Based upon the record before us, and the arguments raised by Patrick, Patrick has

not demonstrated that the trial court abused its discretion in calling J.R. as the court’s witness.

Patrick’s first assignment of error is overruled.

                                 ASSIGNMENT OF ERROR II

       PATRICK’S CONVICTION WAS BASED UPON INSUFFICIENT EVIDENCE
       AS A MATTER OF LAW.

       {¶13} Patrick argues in his second assignment of error that his conviction was based upon

insufficient evidence. Specifically, he asserts that the State failed to establish that Patrick acted

knowingly, and that Patrick did not act in self-defense. We shall limit our discussion accordingly.
                                                 5


       {¶14} When reviewing the sufficiency of the evidence, this Court must review the

evidence in a light most favorable to the prosecution to determine whether the evidence before the

trial court was sufficient to sustain a conviction. State v. Jenks, 61 Ohio St.3d 259, 279 (1991).

       An appellate court’s function when reviewing the sufficiency of the evidence to
       support a criminal conviction is to examine the evidence admitted at trial to
       determine whether such evidence, if believed, would convince the average mind of
       the defendant’s guilt beyond a reasonable doubt. The relevant inquiry is whether,
       after viewing the evidence in a light most favorable to the prosecution, any rational
       trier of fact could have found the essential elements of the crime proven beyond a
       reasonable doubt.

Id. at paragraph two of the syllabus.

       {¶15} R.C. 2919.25(A) states that “[n]o person shall knowingly cause or attempt to cause

physical harm to a family or household member.”

       A person acts knowingly, regardless of purpose, when the person is aware that the
       person’s conduct will probably cause a certain result or will probably be of a certain
       nature. A person has knowledge of circumstances when the person is aware that
       such circumstances probably exist. When knowledge of the existence of a
       particular fact is an element of an offense, such knowledge is established if a person
       subjectively believes that there is a high probability of its existence and fails to
       make inquiry or acts with a conscious purpose to avoid learning the fact.

R.C. 2901.22(B).

       {¶16} R.C. 2901.05(B) indicates that:

       A person is allowed to act in self-defense, defense of another, or defense of that
       person’s residence. If, at the trial of a person who is accused of an offense that
       involved the person’s use of force against another, there is evidence presented that
       tends to support that the accused person used the force in self-defense, defense of
       another, or defense of that person’s residence, the prosecution must prove beyond
       a reasonable doubt that the accused person did not use the force in self-defense,
       defense of another, or defense of that person’s residence, as the case may be.

       {¶17} As discussed above, J.R. testified as a court’s witness. She averred that she and

Patrick had been dating for several years and living together on and off during that time. At the

time of the events at issue, July 4, 2020, she, Patrick, and her son had been living in a house

together for approximately six months and had been sharing expenses. While no longer in a
                                                 6


relationship with Patrick at the time of trial, J.R. has discussed entering back into a relationship

with Patrick and would possibly be interested in doing so again.

        {¶18} On the evening of July 4, 2020, Patrick and J.R. were arguing in the parking lot of

an apartment complex where some of Patrick’s family lived. At trial, J.R. claimed that she wanted

to leave, and Patrick would not give her car keys to her. J.R. maintained that she was quite

intoxicated and that they both made threats towards each other. Patrick had been drinking as well.

        {¶19} Patrick then left with J.R.’s vehicle, and J.R. called the police. Minutes later,

Patrick returned and J.R. called the police back. The couple then began arguing again. J.R. wanted

her keys. J.R. testified that they both began threatening each other. J.R. averred that she then

walked up behind Patrick trying to get her keys and that was when Patrick struck her. She testified

that his hand hit her nose. The strike caused her to have a bloody nose and caused her to fall to

the ground. She did not know whether Patrick knew she was behind him.

        {¶20} J.R. again called 911. When police arrived, she declined further medical treatment,

but she did provide a written statement that was admitted into evidence. When confronted with

the video from the officer’s body camera who arrived on the scene, J.R. claimed to not remember

a lot of what she told the officer.

        {¶21} On cross-examination by defense counsel, J.R. again testified that she was highly

intoxicated during the argument and additionally indicated that she was probably not safe to drive.

She testified that she threatened to hit Patrick if he did not give her back her keys. J.R. claimed

she made several threats and called Patrick names. She told him that she would get him in trouble

if he did not comply. She asserted that Patrick was probably withholding her keys because she

should not have been driving. The argument became physical when Patrick started to walk away

and J.R. kept arguing, threatening him, and then walked up behind him. Patrick then turned around
                                                 7


and his hand ended up hitting her face. When asked if she thought Patrick hit her on purpose, she

said, “No, absolutely not.” However, even on cross-examination, J.R. stated that she intended to

make physical contact with him, but he was the one who actually struck her. She denied making

any physical contact with him.

       {¶22} J.R.’s statement to police reads:

       Bryant was acting belligerent and ask[ed] me to take him home[.] He [] called me
       a mutt[.] [H]e got mad [b]ecause I refused to take him home. He told me not to
       come back home. He then drove off with my car. I called 911. Ten minutes later
       he came back. He then got mad because I refused to take him anywhere. He
       threatened me again and told me not to come home. I went to park my car in a
       parking space. We exchanged words. He raised his hand at me and threatened me
       again. I went to walk off. We continued to exchange words. He hit me in my face
       with an open hand, accused me of cheating. I hit my head on the ground. My nose
       was bleeding. He walked off with my key fo[b] to my car. I am afraid to go home
       because of the threats.

       {¶23} Photos of J.R. were also admitted into evidence. In two of the photos, she is holding

bloody tissues.

       {¶24} The officer who arrived at the scene testified that J.R.’s nose was still actively

bleeding when he arrived. The officer described J.R. as very upset and that she looked like she

had either been crying or was about to cry. J.R. expressed being afraid of Patrick and signed a

temporary protection order on the scene. The officer did not detect any signs that J.R. was

intoxicated and she did not smell of alcohol.

       {¶25} Viewing the evidence in a light most favorable to the prosecution, we conclude that

there was sufficient evidence, if believed, to prove beyond a reasonable doubt that Patrick acted

knowingly and did not act in self-defense. Accordingly, we conclude that the State met its burden

to demonstrate that Patrick acted knowingly and did not act in self-defense.

       {¶26} J.R.’s statement to the police supports that Patrick acted knowingly and not in self-

defense. The statement supports that Patrick hit J.R. in the face after J.R. was attempting to walk
                                                    8


away. Moreover, neither the statement nor J.R.’s trial testimony evidence that J.R. ever struck

Patrick.

       {¶27} The fact that J.R.’s testimony somewhat contradicts her statement would be an issue

of credibility and has no bearing on the sufficiency of the evidence. See State v. Cunningham, 9th

Dist. Medina No. 19CA0081-M, 2021-Ohio-2710, ¶ 15. Patrick has not demonstrated that his

conviction was based upon insufficient evidence.

       {¶28} Patrick’s second assignment of error is overruled.

                                 ASSIGNMENT OF ERROR III

       PATRICK’S CONVICTION WAS AGAINST THE MANIFEST WEIGHT OF
       THE EVIDENCE.

       {¶29} Patrick argues in his third assignment of error that the finding of guilt is against the

manifest weight of the evidence.

       {¶30} A conviction that is supported by sufficient evidence may still be found to be

against the manifest weight of the evidence. State v. Thompkins, 78 Ohio St.3d 380, 387 (1997);

Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 12.

       In determining whether a criminal conviction is against the manifest weight of the
       evidence, an appellate court must review the entire record, weigh the evidence and
       all reasonable inferences, consider the credibility of witnesses and determine
       whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way
       and created such a manifest miscarriage of justice that the conviction must be
       reversed and a new trial ordered.

State v. Otten, 33 Ohio App.3d 339, 340 (9th Dist.1986).

       {¶31} On appeal, Patrick points to J.R.’s trial testimony and to the fact that she testified

that she threatened Patrick with physical harm and was angry and intoxicated in support of his

claim that the weight of the evidence indicated that Patrick acted in self-defense. Patrick argues

J.R.’s prior statement to police is not credible.
                                                   9


        {¶32} After independently reviewing the entire record, we cannot say that Patrick has

demonstrated that the trial court lost its way in finding Patrick guilty. It would not have been

unreasonable for the trial court to question the credibility of J.R.’s trial testimony. First, given that

J.R. was interested in the possibility of pursuing a relationship with Patrick again, she could have

been motivated to try to help Patrick. In addition, while J.R. claimed at trial that she was highly

intoxicated during her argument with Patrick, the officer did not detect any signs of impairment

and testified that J.R. did not smell of alcohol. Moreover, the trial court was able to view a portion

of the video of the officer’s body camera footage, which depicted J.R. Further, the trial court had

before it a detailed written statement from J.R. and could have been skeptical that a highly

intoxicated person could have composed it. Finally, even J.R.’s trial testimony supports that J.R.

never hit Patrick. Overall, we cannot say that it was unreasonable for the trial court to conclude

that Patrick was guilty of domestic violence.

        {¶33} Patrick’s third assignment of error is overruled.

                                                  III.

        {¶34} Patrick’s assignments of error are overruled. The judgment of the Wayne County

Municipal Court is affirmed.

                                                                                   Judgment affirmed.




        There were reasonable grounds for this appeal.

        We order that a special mandate issue out of this Court, directing the Wayne County

Municipal Court, County of Wayne, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                10


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT



TEODOSIO, P. J.
SUTTON, J.
CONCUR.


APPEARANCES:

WESLEY A. JOHNSTON, Attorney at Law, for Appellant.

DANIEL R. LUTZ, Prosecuting attorney, and FREELAND OLIVERIO, Assistant Prosecuting
Atorney, for Appellee.